     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.1 Page 1 of 19



 1   Deborah J. La Fetra, Cal. Bar No. 148875
     dlafetra@pacificlegal.org
 2   Timothy R. Snowball, Cal. Bar No. 317379
 3   tsnowball@pacificlegal.org
     Pacific Legal Foundation
 4   930 G Street
     Sacramento, California 95814
 5   Phone: 916-419-7111
 6
     Jeffrey M. Schwab (Pro Hac Vice Application to be Filed)
 7   jschwab@libertyjusticecenter.org
     James J. McQuaid (Pro Hac Vice Application to be Filed)
 8   jmcquaid@libertyjusticecenter.org
 9   Liberty Justice Center
     190 South LaSalle Street
10   Suite 1500
     Chicago, Illinois 60603
11
     Phone: 312-263-7668
12   Fax: 312-263-7702

13   Attorneys for Plaintiffs,
     Michael Jackson and Tory Smith
14
                                 UNITED STATES DISTRICT COURT
15
                               SOUTHERN DISTRICT OF CALIFORNIA
16
17
     Michael Jackson and Tory Smith,                 )   Case No.: '19CV1427 LAB BGS
18                                                   )
                      Plaintiffs,                    )
19                                                   )   CIVIL RIGHTS COMPLAINT SEEKING
                                                     )   DECLARATORY RELIEF, INJUNCTIVE
20           v.                                      )   RELIEF, AND DAMAGES
                                                     )
21   Janet Napolitano, in her official capacity as   )   [42 U.S.C. § 1983]
     President of the University of California;      )
22   Teamsters Local 2010; Xavier Becerra, in his )
                                                     )
23   official capacity as Attorney General of the    )
     State of California; and Betty T. Yee, in her )
24   official capacity as Controller of the State of )
     California,                                     )
25                                                   )
                       Defendants.                   )
26                                                   )
27   ///
28   ///

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory    -1-                                Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.2 Page 2 of 19



 1                                          INTRODUCTION
 2          Public employees have a First Amendment right not to be compelled by their employer to
 3   join a union, Knox v. Service Employees Int’l Union, Local 1000, 567 U.S. 298, 322 (2012), or to
 4   pay any fees to that union unless an employee “affirmatively consents” to waive that right, Janus
 5   v. Am. Fed. of State, Cty. and Mun. Employees, Council 31, 138 S. Ct. 2448, 2486 (2018). Such a
 6   waiver must be “freely given and shown by ‘clear and compelling’ evidence.” Id. Union dues
 7   deduction authorizations signed by public employees in California before Janus cannot constitute
 8   affirmative consent by those employees to waive their First Amendment right not to join or pay
 9   dues to a union because the Supreme Court had not yet recognized that right.
10          Additionally, in order to give informed, affirmative consent to waive the exercise of a
11   constitutional right, an individual must first know that the constitutional right exists. But on the
12   day that Janus was decided, then-Governor Jerry Brown signed Senate Bill 866 into law. A
13   “budget rider” bill that went into effect immediately, it contains provisions, collectively referred
14   to herein as the Gag Rule statutes, that prohibit public employees from talking to their own
15   employers—and employers from talking to their own employees—about payroll deductions, union
16   membership, or their constitutional rights recognized by the Janus decision.
17          Michael Jackson and Tory Smith (Plaintiffs) have not provided the affirmative consent
18   necessary to waive their First Amendment rights to refrain from joining or providing monetary
19   support to Teamsters Local 2010, nor were they able to communicate with their employer about
20   the nature—or even existence—of their rights recognized by Janus. Instead, officials at the
21   University of California, San Diego, told Plaintiffs that they were muzzled from discussing union
22   dues deductions because of the SB 866 Gag Rule statutes and that Plaintiffs must direct their
23   question to union representatives (who have an incentive to remain silent). UCSD continued to
24   take money out of their paychecks to send to the union. The Gag Rule statutes withhold the
25   information Plaintiffs and other public employees need in order to meet the standard for waiver
26   required by Janus, burden their First Amendment right to refrain from subsidizing a union, and
27   violate their rights to procedural and substantive due process under the 14th Amendment.
28   ///

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory    -2-                                       Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.3 Page 3 of 19



 1          Therefore, Plaintiffs bring this case under 42 U.S.C. § 1983 and 28 U.S.C. § 2201(a),
 2   seeking declaratory and injunctive relief, as well as damages in the amount of the dues previously
 3   deducted from their paychecks in violation of their First Amendment rights.
 4                                   JURISDICTION AND VENUE
 5          1. This case raises claims under the First and Fourteenth Amendments of the United States
 6   Constitution and 42 U.S.C. § 1983. The Court has subject-matter jurisdiction under 28 U.S.C.
 7   § 1331 and 28 U.S.C. § 1343.
 8          2. Venue is proper because a substantial portion of the events giving rise to the claims
 9   occurred in the Southern District of California. 28 U.S.C. § 1391(b)(2).
10                                                 PARTIES
11          3. Plaintiff Michael Jackson (Jackson) works as a shift supervisor in the Special Events
12   Parking department at the University of California, San Diego (UCSD). He resides in Chula Vista,
13   California. He is a “state employee” as defined by Cal. Gov’t Code section 1150(a).
14          4. Plaintiff Tory Smith (Smith) works in the Special Events Parking department at UCSD.
15   He resides in San Diego, California. He is a “state employee” as defined by Cal. Gov’t Code
16   section 1150(a).
17          5. Defendant Janet Napolitano is President of the University of California. She is sued in
18   her official capacity. University of California, San Diego (UCSD) is a campus of the University
19   of California system overseen by Napolitano. It is a “public employer” as defined by Cal. Gov’t
20   Code section 1150(f)(1). The Office of the General Counsel serves the Office of the President and
21   is authorized to accept of service of process on the President at 1111 Franklin Street, 8th Floor,
22   Oakland, California 94607 in Alameda County, California.
23          6. Defendant Teamsters Local 2010 (Local 2010 or Union) is an “employee organization”
24   as defined by Cal. Gov’t Code section 1150(c). It has offices at 9900 Flower Street, Bellflower,
25   California 90706 in Los Angeles County, California.
26          7. Defendant Xavier Becerra, California’s Attorney General, is sued in his official capacity
27   as the representative of the State of California charged with the enforcement of state laws,
28   ///

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory     -3-                                      Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.4 Page 4 of 19



 1   including the provisions challenged in this case. His address for service of process is 300 South
 2   Spring Street, Los Angeles, California, 90013 in Los Angeles County.
 3          8. Defendant Betty T. Yee, California’s Controller, is sued in her official capacity as the
 4   state’s chief fiscal executive officer responsible for disbursing paychecks for all state employees.
 5   Her address for service of process is Legal Office, State Controller’s Office, 300 Capitol Mall,
 6   Suite 1850, Sacramento, California 95814.
 7                                    BACKGROUND AND FACTS
 8          A. First Amendment Rights Recognized by Janus
 9          9. On June 27, 2018, the Supreme Court held in Janus v. AFSCME, 138 S. Ct. 2448, that
10   the government cannot require public employees to pay union dues or fees without the employees’
11   “clear and affirmative” waiver of their First Amendment right to refrain from supporting the union.
12   Janus overturned forty years of case law that authorized agency shop, or mandatory union service
13   fees, in public sector employment. In California, and all other states, no public employee can be
14   compelled, as a condition of employment to pay dues or fees to a union.
15          10. Janus explains what is required for public employees to waive their First Amendment
16   right to refrain from subsidizing the union:
17          Neither an agency fee nor any other payment to the union may be deducted from a
            nonmember’s wages, nor may any other attempt be made to collect such a payment,
18          unless the employee affirmatively consents to pay. By agreeing to pay,
19          nonmembers are waiving their First Amendment rights, and such a waiver cannot
            be presumed. Rather, to be effective, the waiver must be freely given and shown by
20          “clear and compelling” evidence. Unless employees clearly and affirmatively
            consent before any money is taken from them, this standard cannot be met.
21
     138 S. Ct. at 2486.
22
23          B. Statutory Authorization for Union Membership and Dues Collection
24          11. The relevant sections of SB 866 are attached as Exhibit A.
25          12. California law requires the University of California to deduct union dues from its
26   employees’ paychecks. Cal. Gov’t Code § 3583.5.
27   ///
28   ///

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory    -4-                                       Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.5 Page 5 of 19



 1          13. Public employees can make, cancel, or change a payroll deduction by submitting a form
 2   approved by the state Controller, except deductions that are paid to an employee organization. Cal.
 3   Gov’t Code §§ 1153(a), (b); 1157.10.
 4          14. Only an “employee organization” (union) can ask the Controller to make, cancel, or
 5   change payroll deductions related to the union’s representation. Cal. Gov’t Code §§ 1153(h);
 6   1157.10.
 7          15. Local 2010 requested that membership dues be deducted directly from the paychecks
 8   of Jackson and Smith, as permitted by Cal. Gov’t Code § 1152.
 9          16. Under California law, unions may adopt a “maintenance of membership provision”
10   regarding how and when government employees can withdraw from a union. Cal. Gov’t Code
11   § 3515.
12          17. Under California law, government employees can be forced to remain members of a
13   union without their consent, as long as the collective bargaining memorandum of understanding
14   contains a “maintenance of membership” provision that allows employees to withdraw from the
15   union thirty days prior to the expiration of the memorandum by signing a withdrawal letter to the
16   union and to the Controller. Cal. Gov’t Code §§ 3513(i) and 3583.
17          18. Under California law, government employers are instructed to rely on unions to
18   determine which employees have authorized dues deductions, and employee requests to stop
19   deductions must be directed to the union rather than the employer. Cal. Gov’t Code § 1157.12.
20          19. Acting in concert under color of state law, the University of California, through
21   Defendant Napolitano, entered into a collective bargaining agreement (Agreement), with Local
22   2010 effective April 19, 2017, through March 31, 2022.
23          20. The Agreement contains an article entitled “Payroll Deductions” which provides, in
24   relevant part:
25          A. GENERAL CONDITIONS
            Upon receipt of a written individual authorization form from Teamsters Local 2010
26
            or an employee covered by this Agreement, the University will deduct from the pay
27          due such employee the monthly amount certified by the Union to be the dues
            required for the employee’s membership in the Union. . . .
28
            * * *
     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory    -5-                                      Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.6 Page 6 of 19



 1           D. CANCELLATION OF DEDUCTIONS
             Any employee may cancel or terminate his/her authorization for Teamsters Local
 2
             2010 payroll deduction payment of member dues in accordance with the Teamsters
 3           Local 2010 membership application signed by the employee. Following Teamsters
             Local 2010 notification to the University of such cancellation such an employee’s
 4           payroll deduction shall automatically revert from dues to fair share service fees,
             without loss of any time, unless conscientious objector status has been previously
 5
             authorized by Teamsters Local 2010.
 6
 7           C. Plaintiffs’ Employment, Union Membership, and Assertion of Rights
 8                  1. Michael Jackson
 9           21. Jackson began his employment on the Parking Management staff at UCSD in October
10   2013.
11           22. A Special Events Parking Lead in the Transportation department, Jackson is a morning
12   shift supervisor responsible for managing all aspects of the ebb and flow of traffic on campus,
13   facilitating parking in general and for special events. He works with a staff of student and full-time
14   employees.
15           23. When he was hired, neither UCSD nor Local 2010 informed Jackson that he had the
16   option to refrain from joining Local 2010.
17           24. When he was hired, Jackson thought he was required to join Local 2010 as a condition
18   of his employment.
19           25. Given that Jackson believed he had no choice in the matter, Jackson joined Local 2010
20   at the start of his employment.
21           26. Jackson happened to learn of the Janus decision from a local radio program.
22           27. Subsequently, while in the UCSD Human Resources office to assist a student worker
23   pick up a final paycheck, Jackson asked a Human Resources employee how he could resign from
24   Local 2010.
25           28. The employee in the UCSD Human Resources office refused to speak to Jackson about
26   resigning from Local 2010 or any aspects of union membership.
27           29. The employee in the UCSD Human Resources office advised Jackson to go to the union
28   with his questions.

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory     -6-                                        Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.7 Page 7 of 19



 1           30. Jackson sent a letter dated January 23, 2019, to Local 2010 explaining that he did not
 2   affirmatively consent to pay dues or fees to Local 2010, terminating his union membership,
 3   directing Local 2010 to discontinue its dues deduction, and directing Local 2010 to refund all fees
 4   deducted since the Janus decision was issued. Exhibit B.
 5           31. Local 2010 replied in a letter dated February 7, 2019, asserting that Jackson would have
 6   to continue paying dues pursuant to a Membership Application that he signed prior to the Janus
 7   decision. Exhibit C. Attached to that letter (and Exhibit C) was a Membership Application
 8   allegedly signed by Jackson.
 9           32. Jackson denies that his signature is on the Membership Application in Exhibit C. A
10   copy of Jackson’s signature is attached to this complaint as Exhibit D.
11           33. On March 20, 2019, Jackson sent a letter to UCSD requesting that it stop deducting
12   union dues from his paycheck. Exhibit E.
13           34. In an email dated March 28, 2019, UCSD replied that, per the Gag Rule statutes,
14   Jackson needed to communicate directly with the Union with regard to his union membership and
15   dues. Exhibit F.
16           35. Local 2010 refused Jackson’s request to cancel his union membership and stop making
17   deductions from his paycheck.
18           36. Local 2010 has not asked the Controller to cancel or change the payroll deductions it
19   receives from Jackson.
20           37. Local 2010 will not ask the Controller to cancel or change the payroll deductions it
21   receives from Jackson unless and until Jackson makes a written request within 30 days of the
22   collective bargaining agreement’s end date of March 31, 2022.
23           38. The Controller has deducted union dues of $23.98 from Jackson’s bi-weekly paychecks
24   since he began employment in 2013 and remitted those dues to Local 2010.
25           39. Jackson pays approximately $575 in union dues against his will annually.
26           40. The Controller will continue to deduct union dues from Jackson’s paychecks and remit
27   those   dues   to   Local    2010    until    Local   2010   notifies   the   Controller   to   stop.
28   ///

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory     -7-                                        Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.8 Page 8 of 19



 1                  2. Tory Smith
 2          41. Smith works on the Special Events Parking staff at UCSD.
 3          42. Smith is responsible for making parking signs for special events on campus, giving
 4   guests directions, and directing traffic.
 5          43. When he was hired in April 2006, neither UCSD nor Local 2010 informed Smith that
 6   he had the option to refrain from joining Local 2010.
 7          44. When he was hired, Smith thought that joining Local 2010 was required.
 8          45. Given that Smith believed he had no choice in the matter, he joined Local 2010 at the
 9   start of his employment.
10          46. Smith happened to learn of the Janus decision from a television news program several
11   months after the case was decided.
12          47. Smith sent a letter to Local 2010 dated May 24, 2019, explaining that he did not
13   affirmatively consent to pay dues or fees to Local 2010, terminating his union membership,
14   directing Local 2010 to discontinue its dues deduction, and directing Local 2010 to refund all fees
15   deducted since the Janus decision was issued. Exhibit G.
16          48. Local 2010 replied in a letter dated February 27, 2019, asserting that Smith would have
17   to continue paying dues pursuant to a Membership Application that he signed prior to the Janus
18   decision. Exhibit H.
19          49. On May 24, 2019, Smith sent a letter to UCSD informing UCSD that he had terminated
20   his union membership and that previous dues authorizations signed by him were invalid, and that
21   UCSD was no longer authorized to deduct dues from his paycheck. Exhibit I.
22          50. UCSD never responded to Smith’s demand that they stop withdrawing dues from his
23   paychecks.
24          51. Local 2010 refused Smith’s request to cancel his union membership and stop making
25   deductions from his paycheck.
26          52. Local 2010 has not asked the Controller to cancel or change the payroll deductions it
27   receives from Smith.
28   ///

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory    -8-                                      Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.9 Page 9 of 19



 1          53. Local 2010 will not ask the Controller to cancel or change the payroll deductions it
 2   receives from Smith unless and until Smith makes a written request within 30 days of the collective
 3   bargaining agreement’s end date of March 31, 2022.
 4          54. The Controller has deducted union dues of $24.92 from Smith’s bi-weekly paychecks
 5   since he began employment in 2006 and remitted those dues to Local 2010.
 6          55. Smith pays approximately $600 in union dues against his will annually.
 7          56. The Controller will continue to deduct union dues from Smith’s paychecks and remit
 8   those dues to Local 2010 until Local 2010 notifies the Controller to stop.
 9          D. Impact of SB 866 Gag Rule Statutes
10          57. UCSD has adopted and implemented a policy of refusing to engage in any discussion
11   whatsoever with its employees about union membership or union dues. See, e.g., Exhibit F.
12          58. UCSD does not inform its employees that they have a constitutional right to work
13   without joining the union.
14          59. UCSD does not inform its employees that they have a constitutional right to resign
15   from the union while maintaining their employment with UCSD.
16          60. UCSD refers all employee questions related to union membership and dues to the union
17   that represents the inquiring employees.
18          61. Local 2010 does not inform workers within its bargaining unit that they have a
19   constitutional right to work without joining the union.
20          62. Local 2010 does not inform workers within its bargaining unit that they have a
21   constitutional right to choose to resign their union membership while maintaining their
22   employment with UCSD.
23          63. Local 2010 considers any communication between UCSD and its employees regarding
24   union membership and dues to be an act of “deterring” or “discouraging” workers from “becoming
25   or remaining in an employee organization” in violation of Cal. Gov’t Code section 3550.
26          64. UCSD believes it would violate Cal. Gov’t Code section 3550’s prohibition of
27   “deterring” or “discouraging” workers from “becoming or remaining in an employee organization”
28   ///

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory    -9-                                      Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.10 Page 10 of 19



 1   if it advises employees that they have a constitutional right to choose whether or not to join or pay
 2   dues to a union.
 3          65. UCSD does not permit any organizations other than an “employee organization”
 4   (union) to use UCSD’s employee contact information to communicate with employees about their
 5   constitutional rights related to union membership and dues.
 6          66. UCSD does not permit any organizations other than an “employee organization”
 7   (union) to meet with UCSD employees on campus or at other UCSD-owned or USCD-controlled
 8   property to advise them of their constitutional rights related to union membership and dues.
 9          67. UCSD has not sent any “mass communication” as defined in Cal. Gov’t Code section
10   3553(e) to its employees advising them that they have a constitutional right to choose whether or
11   not to join or pay dues to Local 2010.
12          68. Local 2010 has not sent any “mass communication” as defined in Cal. Gov’t Code
13   section 3553(e) to UCSD employees advising them that they have a constitutional right to choose
14   whether or not to join or pay dues to the Union.
15          69. Neither the Public Employment Relations Board nor the California Department of
16   Human Relations has drafted a “communication concerning public employee rights” related to
17   workers’ rights to joint or pay dues to a union (see Cal Gov’t Code section 3553(d)), and therefore,
18   UCSD has not distributed any such communication to its employees.
19
                                             COUNT I
20
               Defendants Violated Plaintiffs’ Rights to Free Speech and Freedom of
21        Association Protected By the First Amendment of the United States Constitution.

22          70. The allegations contained in all preceding paragraphs are incorporated herein by
23   reference.
24          71. The First Amendment to the United States Constitution provides: “Congress shall make
25   no law . . . abridging the freedom of speech.”
26          72. The Fourteenth Amendment to the United States Constitution incorporates the
27   protection of the First Amendment against the States, providing: “No State shall make or enforce
28   any law which shall abridge the privileges or immunities of citizens of the United States; nor shall

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory      - 10 -                                   Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.11 Page 11 of 19



 1   any State deprive any person of life, liberty, or property, without due process of law; nor deny to
 2   any person within its jurisdiction the equal protection of the laws.”
 3          73. By requiring Plaintiffs to make financial contributions in support of Local 2010,
 4   Defendants, through their agreements and actions, are violating Plaintiffs’ rights under the First
 5   and Fourteenth Amendments to the United States Constitution.
 6          74. By requiring Plaintiffs, who have resigned their union memberships, to take additional
 7   steps to cease being subject to compelled financial contributions in support of any union (i.e., an
 8   “opt-out” requirement), Defendants are violating the Plaintiffs’ rights under the First and
 9   Fourteenth Amendments to the United States Constitution.
10          75. Requiring a government employee to pay money to a union violates that employee’s
11   First Amendment rights to free speech and freedom of association unless the employee
12   “affirmatively consents” to waive his or her rights. Janus, 138 S. Ct. at 2486. Such a waiver must
13   be “freely given and shown by ‘clear and compelling’ evidence.” Id.
14          76. The actions of Defendants constitute a violation of Plaintiffs’ First Amendment rights
15   to free speech and freedom of association to not join or financially support a union without their
16   affirmative consent.
17          77. Plaintiffs did not provide affirmative consent to Defendants to deduct dues from their
18   paychecks from the date that they joined the union until June 27, 2018 (the date the Janus decision
19   was issued), because unconstitutional agency shop provisions of the Agreement prohibit them from
20   exercising the option of paying nothing to the union as a non-member.
21          78. Plaintiffs’ purported “consent” to dues collection via a checkoff card collected prior to
22   the Janus decision was not “freely given” because it was given based on an unconstitutional choice
23   of either union membership or the payment of union agency fees without the benefit of
24   membership. Janus, 138 S. Ct. at 2486.
25          79. If Plaintiffs had a choice between paying union dues and being a member of the union
26   or paying nothing as a non-member, they would have chosen to pay nothing as a non-member.
27   Accordingly, Plaintiffs’ consent was compelled by the enforcement of unconstitutional agency
28   shop requirements, and not freely given.

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory    - 11 -                                    Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.12 Page 12 of 19



 1             80. Plaintiffs have no adequate remedy at law.
 2             81. The controversy between Defendants and Plaintiffs is a definite and concrete dispute
 3   concerning the legal relations of parties with adverse legal interests.
 4             82. The dispute is real and substantial, as Local 2010 is continuing to collect fees each pay
 5   period from Plaintiffs’ paychecks.
 6             83. The declaratory relief sought is not based on a hypothetical state of facts, nor would it
 7   amount to a mere advisory opinion, as the parties dispute the legality of ongoing seizure of a
 8   portion of the Plaintiffs’ paychecks.
 9             84. As a result of the foregoing, an actual and justiciable controversy exists between the
10   Plaintiffs and the Defendants regarding their respective legal rights, and the matter is ripe for
11   review.
                                               COUNT II
12
                 The SB 866 Gag Rule Statutes Violate Plaintiffs’ First Amendment Rights
13               to Receive Information Necessary to Decide Whether to Support a Union.

14             85. The allegations contained in all preceding paragraphs are incorporated herein by
15   reference.
16             86. Every public employee has a fundamental First Amendment right to refrain from
17   providing monetary support to a union against his or her will.
18             87. The First Amendment does not allow any payment or fee deduction from a public
19   employee’s paycheck, or any attempt to collect such payment, unless the employee clearly and
20   affirmatively consents.
21             88. By agreeing to provide monetary support to a union through clear affirmative consent,
22   public employees waive their First Amendment rights.
23             89. The ability to provide clear and affirmative consent depends on an employee having
24   sufficient information as to his or her rights and obligations under the First Amendment and Janus
25   decision.
26             90. The First Amendment protects the right to receive information wholly separate from
27   the coordinate right to convey information.
28   ///

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory      - 12 -                                     Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.13 Page 13 of 19



 1             91. Because Janus requires a public employer to secure an employee’s affirmative consent
 2   for all union paycheck deductions, UCSD has a First Amendment obligation to provide sufficient
 3   information to employees about their Janus rights.
 4             92. The Gag Rule statutes violate Plaintiffs’ First Amendment right to receive the
 5   information necessary to make the clear and affirmative waiver to financially support a union, as
 6   required by Janus.
 7             93. There is no legitimate, much less compelling, state interest in restraining the
 8   conveyance of information about employees’ constitutional rights.
 9             94. Plaintiffs have no adequate remedy at law.
10             95. The controversy between Defendants and Plaintiffs is a definite and concrete dispute
11   concerning the legal relations of parties with adverse legal interests.
12             96. The dispute is real and substantial, as Plaintiffs have a First Amendment right to receive
13   information necessary to make informed decisions about whether to give financial support to a
14   union.
15             97. The declaratory relief sought is not based on a hypothetical state of facts, nor would it
16   amount to a mere advisory opinion, as the parties dispute the constitutionality of the SB 866 Gag
17   Rule statutes.
18             98. As a result of the foregoing, an actual and justiciable controversy exists between the
19   Plaintiffs and the Defendants regarding their respective legal rights, and the matter is ripe for
20   review.
                                              COUNT III
21
                 The SB 866 Gag Rule Statutes Unconstitutionally Burden Plaintiffs’ First
22                       Amendment Right to Refrain from Supporting a Union.

23             99. The allegations contained in all preceding paragraphs are incorporated herein by
24   reference.
25             100. Every public employee has a fundamental First Amendment right to refrain from
26   providing monetary support to a union against his or her will.
27   ///
28   ///

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory       - 13 -                                     Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.14 Page 14 of 19



 1             101. The First Amendment does not allow any payment or fee deduction from a public
 2   employee’s paycheck, or any attempt to collect such payment, unless the employee clearly and
 3   affirmatively consents.
 4             102. By agreeing to provide monetary support to a union through clear affirmative consent,
 5   public employees waive their First Amendment rights.
 6             103. This waiver must be “freely given.”
 7             104. Public employees’ First Amendment waivers cannot be “freely given” unless they
 8   first know that they possess and may freely exercise that right.
 9             105. Under the Gag Rule statutes, public employees are prohibited from speaking to their
10   own employers about their First Amendment rights recognized by the Janus decision and their
11   ability to exercise those rights.
12             106. This communicative prohibition unconstitutionally burdens public employees’ ability
13   to exercise their First Amendment right to refuse to financially support a union as recognized by
14   the Janus decision.
15             107. There is no legitimate, much less compelling, state interest in burdening public
16   employees’ ability to exercise their First Amendment rights.
17             108. Public employees have a right to refrain from supporting a union without suffering
18   the burdens on the exercise of their First Amendment rights imposed by the Gag Rule statutes.
19             109. Plaintiffs have no adequate remedy at law.
20             110. The controversy between Defendants and Plaintiffs is a definite and concrete dispute
21   concerning the legal relations of parties with adverse legal interests.
22             111. The dispute is real and substantial, as Plaintiffs’ First Amendment rights as recognized
23   by the Janus decision are significantly burdened.
24             112. The declaratory relief sought is not based on a hypothetical state of facts, nor would
25   it amount to a mere advisory opinion, as the parties dispute the legality of the Gag Rule statutes.
26             113. As a result of the foregoing, an actual and justiciable controversy exists between the
27   Plaintiffs and the Defendants regarding their respective legal rights, and the matter is ripe for
28   review.

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory      - 14 -                                     Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.15 Page 15 of 19



                                             Count IV
 1
                  The SB 866 Gag Rule Statutes Violate the Due Process Clause of the
 2                Fourteenth Amendment. 42 U.S.C. § 1983 (Procedural Due Process).

 3          114. The allegations contained in all preceding paragraphs are incorporated herein by
 4   reference.
 5          115. Every public employee has a fundamental First Amendment right to refrain from
 6   providing monetary support to a union against his or her will.
 7          116. The First Amendment does not allow any payment or fee deduction from a public
 8   employee’s paycheck, or any attempt to collect such payment, unless the employee clearly and
 9   affirmatively consents.
10          117. By agreeing to provide monetary support to a union through clear affirmative consent,
11   public employees waive their First Amendment rights.
12          118. Public employees’ waiver of First Amendment rights cannot be presumed by public
13   employers.
14          119. Rather, the waiver must be shown by “clear and compelling evidence.”
15          120. The evidence must unambiguously demonstrate that the waiver was the free,
16   voluntary, intelligent, and intentional relinquishment of a known right.
17          121. Unless it can be shown by clear and compelling evidence that a public employee has
18   clearly and affirmatively waived his or her First Amendment right to refuse providing monetary
19   support for a union, no money may be deducted from his or her paycheck for that purpose.
20          122. Any money deducted without meeting this standard violates the employee’s right to
21   procedural due process.
22          123. The Gag Rule statutes prohibit communication between an employee and his or her
23   employer regarding the decision to waive his or her First Amendment rights.
24          124. Instead, public employers are required to rely on the assertions of the union regarding
25   employee deductions preferences.
26          125. This reliance on third party unions to deduce whether a public employee has waived
27   his or her First Amendment rights cannot meet the standard for clear and compelling evidence
28   required by Janus.

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory   - 15 -                                    Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.16 Page 16 of 19



 1             126. Money deducted in reliance on union assertions regarding employee waivers as
 2   required by the Gag Rule statutes violates public employees’ rights to procedural due process.
 3             127. Defendants have no legitimate, much less compelling, reason to withdraw money from
 4   public employees’ paychecks without securing their clear and affirmative consent through clear
 5   and compelling evidence as required by Janus.
 6             128. Public employees have a right to not have union dues deducted from their paychecks
 7   unless they provide clear and affirmative consent through clear and compelling evidence as
 8   required by Janus.
 9             129. Plaintiffs have no adequate remedy at law.
10             130. The controversy between Defendants and Plaintiffs is a definite and concrete dispute
11   concerning the legal relations of parties with adverse legal interests.
12             131. The dispute is real and substantial, as Plaintiffs are continuously having money
13   deducted against their will and given to a union they do not clearly and affirmatively consent to
14   support through clear and compelling evidence as required by Janus.
15             132. The declaratory relief sought is not based on a hypothetical state of facts, nor would
16   it amount to a mere advisory opinion, as the parties dispute the legality of the Gag Rule statutes.
17             133. As a result of the foregoing, an actual and justiciable controversy exists between the
18   Plaintiffs and the Defendants regarding their respective legal rights, and the matter is ripe for
19   review.
                                               Count V
20
                   The SB 866 Gag Rule Statutes Violate the Due Process Clause of the
21                 Fourteenth Amendment. 42 U.S.C. § 1983 (Substantive Due Process).

22             134. The allegations contained in all preceding paragraphs are incorporated herein by
23   reference.
24             135. Every public employee has a fundamental First Amendment right to refrain from
25   providing monetary support to a union against his or her will.
26             136. The First Amendment does not allow any payment or fee deduction from a public
27   employee’s paycheck, or any attempt to collect such payment, unless the employee clearly and
28   affirmatively consents.

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory     - 16 -                                    Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.17 Page 17 of 19



 1            137. By agreeing to provide monetary support to a union through clear affirmative consent,
 2   public employees waive their First Amendment rights.
 3            138. The sole means provided by law for public employees to obtain information regarding
 4   their First Amendment rights recognized by Janus requires them to consult a private third-party
 5   (the union).
 6            139. Public employee unions have no incentive to provide information that might result in
 7   fewer dues-paying members and no obligation to convey it to current and potential members.
 8            140. Public employee unions have a financial incentive to represent to public employers
 9   that public employees have provided the clear and affirmative consent required by Janus.
10            141. The state has no legitimate, let alone compelling, interest in burdening or discouraging
11   employees’ exercise of their First Amendment rights to terminate support for a union.
12            142. By requiring employees to obtain information about terminating support from a
13   private third-party union with a financial interest in maintaining that support, the Gag Rule statutes
14   create a conflict of interest allowing the Union to exploit the Gag Rule statutes at the expense of
15   public employees’ First Amendment rights.
16            143. The Gag Rule statutes thus have the purpose and effect of arbitrarily limiting public
17   employees’ access to information about their First Amendment rights to terminate support for a
18   union.
19            144. Even if the Gag Rule statutes did have a legitimate or compelling purpose, they are
20   not narrowly tailored to support that purpose.
21            145. The Gag Rule statutes thus create a fundamentally unfair, biased procedure for
22   exercising public employees’ First Amendment rights to terminate support for a union that violates
23   public employees’ rights to substantive due process.
24            146. Public employees have a substantive right to exercise their First Amendment rights
25   without suffering the conflict of interest imposed by designating the third-party union as the sole
26   point of contact.
27            147. Plaintiffs have no adequate remedy at law.
28   ///

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory      - 17 -                                    Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.18 Page 18 of 19



 1             148. The controversy between Defendants and Plaintiffs is a definite and concrete dispute
 2   concerning the legal relations of parties with adverse legal interests.
 3             149. The dispute is real and substantial, as Plaintiffs’ First Amendment rights as recognized
 4   by the Janus decision are significantly burdened.
 5             150. The declaratory relief sought is not based on a hypothetical state of facts, nor would
 6   it amount to a mere advisory opinion, as the parties dispute the constitutionality of the Gag Rule
 7   statutes.
 8             151. As a result of the foregoing, an actual and justiciable controversy exists between the
 9   Plaintiffs and the Defendants regarding their respective legal rights, and the matter is ripe for
10   review.
11                                          PRAYER FOR RELIEF
12             Plaintiffs respectfully request that this Court:
13             a.     Enter a judgment declaring that Defendants’ collective bargaining agreement,
14   entered under color of and pursuant to California law, violates Plaintiffs’ free speech rights by
15   limiting the ability of Plaintiffs to revoke their union membership and the authorization to withhold
16   union dues from their paychecks to a window of time without affirmative consent;
17             b.     Enter a judgment declaring that Cal. Gov’t Code sections 1157.12, 3513(i), 3515,
18   3515.5, and 3583 violate Plaintiffs’ free speech rights to the extent that they limit the ability of
19   Plaintiffs to revoke their union membership and the authorization to withhold union dues from
20   their paychecks to a window of time without affirmative consent;
21             c.     Enter a judgment declaring that membership cards signed by the Plaintiffs—when
22   such authorization was based on an unconstitutional choice between paying the union as a member
23   or paying the union as a non-member—does not meet the standard for affirmative consent required
24   to waive First Amendment rights announced recognized in Janus;
25             d.     Enter a judgment declaring that Defendants’ practice of withholding union dues
26   from Plaintiffs’ paychecks in the absence of affirmative consent is unconstitutional;
27             e.     Enjoin Local 2010 to allow Plaintiffs to resign their union membership
28   immediately, retroactive to the date of their letters announcing their resignation;

     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory       - 18 -                                    Case No.:
      Relief, Injunctive Relief, and Damages
     Case 3:19-cv-01427-LAB-AHG Document 1 Filed 07/30/19 PageID.19 Page 19 of 19



 1          f.      Enjoin the Controller from continuing to deduct, and enjoin Local 2010 from
 2   accepting, dues from Plaintiffs’ paychecks, unless they first provide freely-given consent to such
 4   deductions;
 5          g.      Award monetary damages against Local 2010 for all union dues collected from
 6   Plaintiffs in the absence of valid, freely-given affirmative consent;
 7          h.      Enter a judgment declaring that the SB 866 Gag Rule statutes are unconstitutional
 8   under the First and Fourteenth Amendments;
 9          i.      Enjoin the Attorney General from enforcing the SB 866 Gag Rule statutes;
10          j.      Enjoin the Controller from deducting any monies from any public employee’s
11   paychecks for the benefit of employee organizations without the written consent of the public
12   employee;
13          k.      Award Plaintiffs their costs and attorneys’ fees under 42 U.S.C. § 1988; and
14          l.      Award Plaintiffs any further relief to which they may be entitled and such other
15   relief as this Court may deem just and proper.
16
     Dated: July 30, 2019.                                         Respectfully Submitted,
17
                                                                   /s/ Deborah J. La Fetra
18                                                                 DEBORAH J. LA FETRA
                                                                   TIMOTHY R. SNOWBALL
19
                                                                   Pacific Legal Foundation
20                                                                 930 G Street
                                                                   Sacramento, California 95814
21                                                                 Phone: 916-419-7111
22                                                                 dlafetra@pacificlegal.org

23                                                                 /s/ Jeffrey M. Schawb
                                                                   JEFFREY M. SCHWAB
24                                                                 JAMES J. MCQUAID
25                                                                 Liberty Justice Center
                                                                   190 South LaSalle Street
26                                                                 Suite 1500
                                                                   Chicago, Illinois 60603
27                                                                 Phone: 312-263-7668
28                                                                 jschwab@libertyjusticecenter.org


     ______________________________________________________________________________
      Civil Rights Complaint Seeking Declaratory    - 19 --                                  Case No.:
      Relief, Injunctive Relief, and Damages
